DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-17, 19-22, 24, 26-28, 30-36, and 38-43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Calderon (US 2009/0230194 A1).
Regarding claim 1, Calderon teaches a barcode scanner assembly for capturing at least one image of an object appearing in a field of view (abstract), the barcode scanner assembly comprising:
a scanner enclosure including a scanner enclosure body having a top portion, a bottom portion opposite the top portion, a front portion, and a rear portion opposite the front portion, the scanner enclosure body further defining an internal cavity (Fig. 3, Fig. 10);
a printed circuit board at least partially disposed within the internal cavity [0025];
an imaging assembly coupled to the printed circuit board [0025]; and
a decode assembly positioned on the printed circuit board [0025, 0026];

Regarding claim 2, Calderon teaches wherein the outbound imaging axis is substantially perpendicular relative to a longitudinal axis of the scanner enclosure (Fig. 13).
Regarding claim 3, Calderon teaches wherein the rear portion of the scanner enclosure body comprises an angled cutout to accommodate a communication cable including a connector configured to interface with the barcode scanner assembly (Fig. 4).
Regarding claim 4, Calderon teaches wherein the communication cable further includes a strain relief member, wherein a majority of the strain relief member is constrained within a volume of the scanner enclosure (Fig. 9).
Regarding claim 5, Calderon teaches wherein the scanner enclosure body further defines a sound port positioned proximally to the angled cutout of the rear portion of the scanner enclosure to port sound outside of the scanner enclosure (Fig. 10).
Regarding claim 6, Calderon teaches wherein the scanner enclosure body includes at least one internal wall configured to inhibit ingress of dust into the scanner enclosure body (Fig. 12).
Regarding claim 9, Calderon teaches further comprising an off-axis illumination board disposed in the top portion of the scanner enclosure body [0022] (Figs. 4, 5, 6).
Regarding claim 10, Calderon teaches wherein the printed circuit board, the imaging assembly, and the decode assembly are at least partially disposed above a lower third of the longitudinal length of the scanner enclosure (Fig. 12, Fig. 13).
Regarding claim 11, Calderon teaches a barcode scanner assembly for capturing at least one image of an object appearing in a field of view (FOV), the barcode scanner assembly comprising:
a scanner enclosure including a scanner enclosure body having a top portion, a bottom portion opposite the top portion, a front portion, a rear portion opposite the front portion, and a longitudinal 
a printed circuit board at least partially disposed within a middle third of the longitudinal length of the scanner enclosure, the printed circuit board having a first side and a second side (“PCB” [0025]);
a data connector disposed on the first side of the printed circuit board, the data connector adapted to be engaged by an external communication cable (54, 56, 58, R1, R2, R3, R4); and
an imaging sensor mounted one of directly or indirectly to the second side of the printed circuit board (imaging sensor mounted to both first and second side of PCB – Fig. 13).
Regarding claim 12, these claims are analogous to the claims above and are therefore also taught by Calderon.
Regarding claim 13, Calderon teaches further comprising an intervening socket assembly positioned between the printed circuit board and the imaging sensor to interface between the circuit board and image sensor (Fig. 12, Fig. 13).
Regarding claims 14-16, these claims are analogous to the claims above and are therefore also taught by Calderon.
Regarding claim 17, Calderon teaches wherein the at least one internal wall separates the internal cavity into a first sub-cavity that accommodates the printed circuit board, the data connector, and the imaging sensor and a second sub-cavity that does not accommodate electronic components (Fig. 12).
Regarding claims 19-22 and 24, these claims are analogous to the claims above and are therefore also taught by Calderon.
Regarding claim 26, Calderon further teaches the data connector providing an aperture for insertion of a data cable at an angle between approximately 40° and approximately 50° relative to the longitudinal length of the scanner enclosure (Fig. 8).

Regarding claims 40-43, Calderon teaches wherein the bottom portion includes a base portion (bottom wall of housing shown in Fig. 3) configured to be positioned on a flat surface bottom surface is flat and has a cutout for wires so that it may be positioned on a flat surface – Fig. 3), wherein the front portion is substantially upright relative to the base portion (in this vertical position, the front portion is the surface facing backwards – Fig. 3) and includes a window (window not visible in Fig. 3 but shown in Fig. 8), and wherein the outbound imaging axis passes through the window (imaging is performed through window).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 18, 23, 29, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calderon in view of Liou et al. (US 2018/0225489 A1).
Regarding claims 7, 8, 18, 23, 29, and 37, Calderon lacks the manual mode and the capacitive touch sensor.

Therefore it would have been obvious to use the features of Liou because it increases the flexibility of the system and allows it to be more easily incorporated into existing transaction infrastructure.
Response to Arguments
Applicant's arguments filed 10/21/20 have been fully considered but they are not persuasive.
Regarding all claims, applicant argues that the office action does not provide any concrete link between what is claimed and what is recited by the cited portions of the reference. However, this argument is not found to be persuasive. Specifically, applicant argues that it is entirely unclear what the “outbound imaging axis”, “the first side of the printed circuit board”, “data connector”, and “the longitudinal length of the scanner enclosure” are in the reference. However, these components are all described in paragraphs 0025 and 0026, figures 3, 10, and 13, and the abstract, as cited above. For example, regarding the outbound imaging axis, it is clear from figures 3, 10, and 13 that the image is taken through the window of the device. Therefore the outbound imaging axis is the axis that travels through the window. Regarding the “data connector”, figure 13 and paragraph 0026 discloses a “connector” on the PCB. As referred to above, paragraph 0026 therefore shows the “data connector”. Regarding “the first side of the printed circuit board”, the printed circuit board in Fig. 13 as shown is a flat, generally 2-dimensional structure and has two sides. These two sides would be considered first and second sides. Finally regarding the “longitudinal length of the scanner enclosure”, the scanner enclosure shown in Figs. 3, 10, and 13 has a “longitudinal length” because every physical object has some longitudinal length. The components are clearly labeled in the paragraphs and figures referred to and the reference in general, using the same language as used in the claims. Therefore, the argument that the action is entirely unclear as to which features of the reference correspond to the claim language is not found to be persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose telephone number is (571)270-5031.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAFFERTY D KELLY/               Examiner, Art Unit 2876